DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Species E, drawn to claims 11-20, in the reply filed on 7/12/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a particulate collection portion” in claims 11 and 18; “a chemistry dispensing mechanism” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fluid outlet of the main filter."  There is insufficient antecedent basis for this limitation in the claim because while there is a fluid outlet, there is no positive recitation of any fluid outlet of the main filter.
Claim 17 recites the limitation "the particulate matter."  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this should refer to the “first portion of the particulate matter.”
Claim limitation “a chemistry dispensing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not appear to disclose any structure which performs the function of selectively depositing chemistry as claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 4,116,789).
Regarding claims 11-13, 16, and 18-20, King discloses a particulate separating mechanism for an appliance, the particulate separating mechanism comprising: a fluid inlet that receives an inlet fluid, wherein the inlet fluid includes particulate matter (36); a labyrinth separator positioned to generate a first turbulence of the fluid, wherein the first turbulence separates a first portion of the particulate matter into a particulate collection portion (Figures 2, 3, 5: 32, 48, 78, 80; note alternate embodiment shown in Figure 6); a main filter positioned downstream of the labyrinth separator and having a constricting portion and opposing turbulence chambers that are vertically oriented to produce a second turbulence of the fluid, wherein the second turbulence separates a second portion of the particulate matter from the fluid (42, note chambers above and below 42; alternatively, note the gap between two adjacent electrodes 78a/80a at 32a and the corresponding chambers above and below the electrodes); and a fluid outlet that delivers the fluid having the first and second portions of the particulate matter removed into a processing chamber for processing articles (24, 26); wherein the labyrinth separator includes a plurality of labyrinth chambers that are positioned in a horizontal configuration, and wherein a drain channel is positioned below the plurality of labyrinth chambers for collecting the first portion of the particulate matter from the particulate collection portion (note labyrinth chambers in Figure 6; 70); wherein the main filter is vertically oriented and the constricting portion includes a Venturi transition that is positioned between the opposing turbulence chambers, and wherein the opposing turbulence chambers each include a diverging inlet and a converging outlet (note alternative embodiment of Figure 6 which is broadly and reasonably vertically oriented; see col. 3, lines 43-64); further comprising: a chemistry dispensing mechanism that selectively deposits at least one laundry chemistry into the fluid having the first and second portions of the particulate matter removed (60a).  Regarding claims 18 and 20, King is relied upon as above, and teaches the main filter positioned having a Venturi transition and opposing turbulence chambers that generates a second turbulence of the fluid (42, note chambers above and below 42), or alternatively for claims 18-20, King teaches the main filter positioned having a Venturi transition and opposing turbulence chambers that generates a second turbulence of the fluid, wherein the main filter is vertically oriented and the constricting portion includes a Venturi transition that is positioned between the opposing turbulence chambers, and wherein the opposing turbulence chambers each include a diverging inlet and a converging outlet (note alternative embodiment of the electrodes as shown in Figure 6; see col. 3, lines 43-64; the filter in 32a is broadly and reasonably vertically oriented).
It is noted that the use of fluid including particulate matter and laundry chemistry, the use of turbulence for separation, and processing articles are intended use, and the apparatus of King is capable of being used as claimed.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 11, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 3,466,901).
Regarding claim 11, 14, 15, and 18, Reid discloses a particulate separating mechanism for an appliance, the particulate separating mechanism comprising: a fluid inlet that receives an inlet fluid, wherein the inlet fluid includes particulate matter (at 26); a labyrinth separator positioned to generate a first turbulence of the fluid, wherein the first turbulence separates a first portion of the particulate matter into a particulate collection portion (35/38); a main filter positioned downstream of the labyrinth separator and having a constricting portion and opposing turbulence chambers that are vertically oriented to produce a second turbulence of the fluid, wherein the second turbulence separates a second portion of the particulate matter from the fluid (any plug element 43 to the right of elements 35/38; note, the chambers adjacent the elements 43 are broadly and reasonably vertically oriented); and a fluid outlet that delivers the fluid having the first and second portions of the particulate matter removed into a processing chamber for processing articles (see at 10 or to the right of 33); wherein the fluid flows in a filtering direction to separate the first and second portions of the particulate matter from the fluid, and wherein the fluid flows in an opposing flushing direction to direct separated first and second portions of the particulate matter to a drain outlet (Figure 2: “filter flow” and “discharge flow”); wherein the fluid outlet of the main filter is positioned downstream of the main filter in the filtering direction (see an element 43 to the right of element 35) and wherein the drain outlet is positioned downstream of the main filter in the flushing direction (see location of 32 relative to the element 43 which is to the right of element 35); the main filter positioned downstream of the labyrinth separator and having a Venturi transition and opposing turbulence chambers that generates a second turbulence of the fluid, wherein the second turbulence separates a second portion of the particulate matter from the fluid (see shape of 43).
It is noted that the use of fluid including particulate matter, the use of turbulence for separation, and processing articles are intended use, and the apparatus of Reid is capable of being used as claimed.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the particulate separating mechanism recited by the combination of claims 11, 12, and 17.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, King (US 4,116,789), to further include wherein the plurality of labyrinth chambers includes at least one operable particulate membrane that delivers the particulate matter from the particulate collection portion to the drain channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711